Citation Nr: 0212673	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-12 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for fibromyalgia, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an effective date earlier than August 21, 
1996, for the grant of service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to May 1944.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO), which granted the veteran service 
connection for fibromyalgia, effective August 21, 1996.  The 
rating decision assigned an evaluation of 40 percent, also 
effective August 21, 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The current 40 percent rating is the maximum schedular 
evaluation for the veteran's service-connected fibromyalgia, 
and this disorder does not present an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

3.  An unappealed  November 1990 RO decision denied the 
veteran's claim for service connection for a multiple joint 
disorder, characterized as rheumatoid arthritis; the 
veteran's application to reopen his claim for service 
connection for a  multiple joint disorder, characterized as 
residuals of rheumatic fever, was received on August 21, 
1996; a claim for service connection for fibromyalgia was 
received less than one year later, August 15, 1997; 
thereafter the RO granted service connection and assigned a 
40 percent rating for fibromyalgia, effective from August 21, 
1996 or the date of receipt of the application to reopen the 
claim for service connection for residuals of rheumatic 
fever.  There is no evidence of record dated between the 
final 1990 RO decision and August 21, 1996 that can be 
construed as an earlier claim for service connection for 
fibromyalgia.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 
5025 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  An effective date for the grant of service connection for 
fibromyalgia, prior to August 21, 1996, is not warranted.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that the current 40 percent evaluation 
for his service-connected fibromyalgia does not adequately 
reflect the severity of that disability.  He also maintains 
that the effective date of the award of service connection 
for his fibromyalgia should be December 3, 1974, the 
effective date of an award of Social Security Administration 
(SSA) disability insurance benefits. 

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case regarding the increased evaluation issue.  Here, 
the RO advised the veteran of the evidence necessary to 
substantiate his claim by the September 1998 Statement of the 
Case (SOC) and the April 2002 Supplemental Statement of the 
Case (SSOC).  The Board notes that the VCAA made no change in 
the statutory or regulatory criteria which govern the 
assignment of increased evaluations.  In addition, the SOC 
and SSOC indicated that VA would request any pertinent 
medical records identified by the veteran.  As such, the 
veteran was generally kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

There is no indication that there is any relevant evidence 
that has not been obtained.  Consequently, the Board finds 
that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, regarding the veteran's claim for an increased 
evaluation, the Board finds that the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran 
regarding this issue is required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's increased evaluation claim.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that it need not specifically address the 
VCAA when analyzing the veteran's earlier effective date 
claim.  The VCAA does not affect matters on appeal when the 
question, such as in this issue, turns on a matter of law.  
See Dela Cruz v. Principi, 15 Vet App 143 (2001).

Entitlement to an Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The Rating Schedule was revised in May 1996 to provide a 
specific diagnostic code and rating criteria for 
fibromyalgia.  See 61 Fed. Reg. 20,438 (May 7, 1996) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5025).  That 
diagnostic code provides disability ratings that range from 
10 to 40 percent, dependent upon the frequency and duration 
of exacerbations, based on the whole-body manifestations of 
the disorder, including musculoskeletal pain and tender 
points, fatigue, sleep disturbance, stiffness, paresthesia, 
headache, irritable bowel symptoms, depression, anxiety, or 
Raynaud's-like symptoms.  

The current 40 percent rating is the maximum evaluation 
allowed for fibromyalgia.  As the veteran is already 
receiving the highest evaluation for this disability, a 
schedular increase is not warranted.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
must, however, be supported by objective evidence of 
pathology in the joint.  DeLuca, 8 Vet. App. at 202; 38 
C.F.R. § 4.40.

The Board has considered entitlement to additional 
compensation based on DeLuca but finds that it is not 
warranted.  Deluca held that the question of whether pain and 
functional loss are additionally disabling must be considered 
only when the schedular evaluation is based on limitation of 
motion.  See 38 C.F.R. 4.40, 4.45, and 4.59.  Thus, Deluca 
does not apply to the instant case, as Diagnostic Code 5025 
does not address limitation of motion.  The Board 
additionally observes that the schedular rating criteria for 
fibromyalgia include all of the functional limitations 
resulting from an exacerbation of symptoms. All of the 
functional limitations have been considered, therefore, in 
assigning the 40 percent rating.  In addition, the maximum 
schedular rating under the criteria pertaining to 
fibromyalgia has been assigned, and consideration of any 
additional functional limitations cannot result in a higher 
rating.  See Spencer v. West, 13 Vet. App. 376 (2000).  The 
Board finds, therefore, that the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 are not applicable.

The Board has also considered entitlement to additional 
compensation under 3.321(b), as did the RO, but finds that it 
is not warranted. "The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The medical evidence of record, which includes a favorable 
1976 SSA decision with corresponding medical records, the 
report of a July 1998 VA examination, and VA treatment 
records, fails to provide any evidence of an exceptional 
disability picture in this case, or identify any particular 
circumstances that render impractical the application of the 
regular rating criteria to the veteran's fibromyalgia.  The 
current 40 percent evaluation takes into account significant 
industrial impairment.  The evidence does not show that the 
veteran's service-connected fibromyalgia has required 
frequent periods of hospitalization or marked (emphasis 
added) interference with employment. 

In so finding, the Board observes that the medical evidence 
supporting the 1976 SSA decision that the veteran was 
disabled specifically refers to injuries incurred in a 
December 1974 motor vehicle accident.  Moreover, the medical 
records dated prior to this 1976 decision are not relevant to 
the issue of the current severity of the veteran's 
fibromyalgia.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






Entitlement to an Earlier Effective Date

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  If new 
and material evidence (other than service department records) 
is received within the one-year appeal period, it will be as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  The effective date for a claim that has 
been granted after a final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

A November 1990 rating decision declined to reopen a claim 
for service connection for rheumatoid arthritis.  The veteran 
was notified of the decision that same month and did not 
submit a notice of disagreement, and the decision became 
final.  38 U.S.C.A. §§ 1110, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.103, 20.1103 (2001).  

The veteran submitted a statement received by the RO on 
August 21, 1996.  He indicated at that time that he wanted to 
reopen his claim for service connection for what he then 
characterized as residuals of rheumatic fever.  A claim for 
service connection for fibromyalgia was received August 15, 
1997.  The July 1998 rating decision on appeal granted 
service connection for fibromylagia, effective August 21, 
1996.  The rating decision explained the effective date by 
noting that the claim for service connection for fibromyalgia 
was submitted less than one year after the application to 
reopen service connection for residuals of rheumatic fever 
was received. 

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than August 
21, 1996, is not warranted.  The provisions of 38 C.F.R. 
§ 3.400(q)(1)(ii) specifically provide that the effective 
date of an award of compensation, based on a claim reopened 
after final disallowance, will be the date of receipt of the 
claim, or the date entitlement arose, whichever is the later.  
The provisions of 38 C.F.R. § 3.400(q)(1)(i) provide that the 
date of the veteran's reopened claim is deemed to be August 
21, 1996. 

There is no evidence or statement dated between the 1990 
unappealed RO decision that denied service connection for 
rheumatoid arthritis and the receipt of the application to 
reopen the claim in August 1996 that can be construed as an 
earlier application to reopen or an original formal or 
informal claim for service connection for fibromyalgia.  

In sum, an unappealed  November 1990 RO decision denied the 
veteran's claim for service connection for a multiple joint 
disorder, characterized as rheumatoid arthritis.  The 
veteran's application to reopen his claim for service 
connection for a  multiple joint disorder, characterized as 
residuals of rheumatic fever, was received on August 21, 
1996.  A claim for service connection for fibromyalgia was 
received less than one year later, on August 15, 1997 and, 
thereafter, the RO granted service connection and assigned a 
40 percent rating for fibromyalgia, effective from August 21, 
1996 or the date of receipt of the application to reopen the 
claim for service connection for a multiple joint disorder.  
There is no evidence of record dated between the final 1990 
RO decision and the date of receipt of the veteran's claim in 
August 1996 that can be construed as an earlier claim.  
Accordingly, an effective date for the grant of service 
connection for fibromyalgia, prior to August 21, 1996, is not 
warranted.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400. 

The Court of Appeals for Veterans Claims (Court) has held 
that "[w]here the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)].  There is no interpretation of the 
facts of this case that will support a legal basis for an 
effective date earlier than August 21, 1996.  Since the law 
is dispositive, the claim for an earlier effective date for 
the grant of service connection for fibromyalgia must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

                                                     
                                                      ORDER

An evaluation in excess of 40 percent for fibromyalgia is 
denied.  

An effective date earlier than August 21, 1996, for a grant 
of service connection for fibromyalgia is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

